DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 2/28/20 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 2/24/20 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guetta et al (2011/0043806) (of record) in view of Kawata et al (2008/0186475).
Regarding claims 1 and 8; Guetta et al discloses an intrusion warning system for determining positional information of a target object (i.e., a person) in a field of view (par. [0063]), the system including steps of: scanning the region of space by the light sensitive sensor (10) selectively illuminating respective directionally orientated light sources (62, 63, 64, 65) of a plurality of directionally oriented light sources that (i) are mounted to a single surface (12)and (ii) have at least some overlapping field of illumination (figures 6A and 6B); measuring, using the light sensitive sensor (10), one or more differences in an intensity (i.e., reflected illumination level) of the returning light emitted from the respective directionally oriented light sources and reflected from the target object (82) as the target object moves through the region of space (abstract); and recognizing signals in response to (i) position information of the target object determined based on at least, a first position in space at a first time (t0) (time the first light source is ON) and a second position in space at a second time t1 (time the second, third, etc... is ON) sensed using the measured one or more differences in the intensity of the returning light (it is noted that figure 6A, each of the individual sources is directed in a different angular direction 42 in par. [0048], each light signal illuminates the region sequentially in a separate allotted time slot in par. [0058]) or scanner (par. [0061]) and (ii) a non-coplanar movement of the target object (i.e., person 82) (see figures 5A and 5B below).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

	Guetta et al does not explicitly teach that the light sources (62 63, 64, 65) are arranged as non-coplanar light sources; however, such the feature is known in the art as taught by Kawata et al.
	Kawata et al, from the same field of endeavor, discloses a method and apparatus for position judgment which comprises a plurality of light sources (16-1, 16-2, 16-3, 16-4) and a detector (18). The plurality of light sources are arranged as non-coplanar light 

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


Regarding claim 3, Guetta et al teaches the use of a scanning mirror (par. [0061] and [0078]).
Regarding claim 4, Guetta et al and Kawata et al teaches that distinguishing among the respective light sources based on different frequencies of the respective light sources (see abstract and par. [0004] of Guetta et al and par.[0076] of Kawata et al).
Regarding claim 10; Guetta et al teaches that the property is intensity of light (i.e., illumination levels) (see abstract).
Regarding claims 2 and 9 Guetta et al teaches that the sensor (10) and light sources (40) are mounted on a pole (12) and Kawata et al teaches that apparatus is related to a vehicle, a robot, a security system (par. [0039]) and both apparatus (10) and object (14) move in a vehicle or the light (par. [0062]).
Guetta et al and Kawata et al do not teach that the light sensitive sensor is internally or externally mounted to an automobile and the target object is an external automobile that is external to the automobile and the light sensitive sensor is internally or externally mounted to another automobile. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the apparatus on an automobile, for example, the light sensitive sensor is internally or externally mounted to an automobile and the target object is an external automobile that .

11.    Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guetta et al and Kawata et al in view of Venkatesh et al (2006/0028656) (of record).
Regarding claims 5-6, Guetta et al teaches that the sensor (10) is positioned apart from the plurality of light sources (40).
Guetta et al does not teach step of determining one or more angles for the light reflected from the target object, with respect to the sensor by mapping pixels of a camera array that captured the reflected light to the one or more angles; however, such a feature is known in the art as taught by Venkatesh et al.
Venkatesh et al teaches step of determining one or more angles for the light reflected from the target object, with respect to the sensor by mapping pixels of a camera array that captured the reflected light to the one or more angles (par. [0035]-[0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in Guetta et al step of determining one or more angles for the light reflected from the target object, with respect to the sensor by mapping pixels of a camera array that captured the reflected light to the one or more angles as taught by Venkatesh et al, thus increase the accuracy of the detection.
Regarding claim 7; Venkatesh et al teaches that determining a distance of the target object from the light sources or the sensor using an angle between at least one of the light sources and the target object and a second angle between the sensor and the .

12. Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guetta et al in view of Alexander (2007/0076224).
Regarding claim 11; Guetta et al discloses an intrusion warning system for determining positional information of a target object (i.e., a person) in a field of view (par. [0063]), the system including steps of: scanning the region of space by the light sensitive sensor (10) selectively illuminating respective directionally orientated light sources (62, 63, 64, 65) of a plurality of directionally oriented light sources that (i) are mounted to a single surface (12)and (ii) have at least some overlapping field of illumination (figures 6A and 6B); measuring, using the light sensitive sensor (10), one or more differences in an intensity (i.e., reflected illumination level) of the returning light emitted from the respective directionally oriented light sources and reflected from the target object (82) as the target object moves through the region of space (abstract); and recognizing signals in response to (i) position information of the target object determined based on at least, a first position in space at a first time (t0) (time the first light source is ON) and a second position in space at a second time t1 (time the second, third, etc... is ON) sensed using the measured one or more differences in the intensity of the returning light (it is noted that figure 6A, each of the individual sources is directed in a different angular direction 42 in par. [0048], each light signal illuminates the region 
Guetta et al does not explicitly teach that the light sources (62 63, 64, 65) are arranged as non-coplanar light sources; however, such the feature is known in the art as taught by Kawata et al.
	Kawata et al, from the same field of endeavor, discloses a method and apparatus for position judgment which comprises a plurality of light sources (16-1, 16-2, 16-3, 16-4) and a detector (18). The plurality of light sources are arranged as non-coplanar light sources and emitting a plurality of pulsed lights toward an object (14) from different directions (see par. [0040], [0043], [0076]-[0078] and figure 12 above).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the light sources of Guetta et al in a non-coplanar direction as taught by Kawata et al because they are function in the same manner. In addition, rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Guetta et al does not teach step of generating, by a computer system, the 3D model of the object for control of the system; however, such a feature is known in the art, for example, as taught by Alexander.
Alexander discloses a device for generating three dimensional surface models of moving object in which Alexander teaches that it is known in the art to use two existing technologies for generating moving 3D models, for example, motion capture technique are used to determine the motion of the object (par. [0005]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in Guetta et al an addition step of generating a 3D model of the object as taught by Alexander because this is a known technique which is known for analyzing human movement.
Regarding claim 12, Guetta et al teaches that the sensor (10) and light sources (40) are mounted on a pole (12) and Kawata et al teaches that apparatus is related to a vehicle, a robot, a security system (par. [0039]) and both apparatus (10) and object (14) move in a vehicle or the light (par. [0062]).
Guetta et al and Kawata et al do not teach that the light sensitive sensor is internally or externally mounted to an automobile and the target object is an external automobile that is external to the automobile and the light sensitive sensor is internally or externally mounted to another automobile. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the apparatus on an automobile, for example, the light sensitive sensor is internally or externally mounted to an automobile and the target object is an external automobile that is external to the automobile and the light sensitive sensor is internally or externally mounted to another automobile if the object to be detected is another automobile.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 3-8 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,585,193 (Holz). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is broader than what was claimed in the patent and all of the limitations of claims 1 3-8 and 10-11 can be read from claims 1-20 of the patent.
Claim 1 of the present invention can be read from claim 1 of the patent.
Claim 3 of the present invention can be read from claim 7 of the patent.
Claim 4 of the present invention can be read from claim 8 of the patent.
Claim 5 of the present invention can be read from claim 9 of the patent.
Claim 6 of the present invention can be read from claim 10 of the patent.
Claim 7 of the present invention can be read from claim 11 of the patent.
Claim 8 of the present invention can be read from claim 15 of the patent.
Claim 10 of the present invention can be read from claim 16 of the patent.
Claim 11 of the present invention can be read from claim 17 of the patent.

Claims 1, 3-8, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,702,977 (Holz) (of record). Although the claims at issue are not identical, they are not patentably distinct from each other the present claimed invention is broader than what was claimed in the patent and all of the limitations of claims 1 3-8 and 10-11 can be read from claims 1-28 of the patent.
Claim 1 of the present invention can be read from claim 1 of the patent.
Claim 3 of the present invention can be read from claim 9 of the patent.
Claim 4 of the present invention can be read from claim 10 of the patent.
Claim 5 of the present invention can be read from claim 11 of the patent.
Claim 6 of the present invention can be read from claim 12 of the patent.
Claim 7 of the present invention can be read from claim 13 of the patent.
Claim 8 of the present invention can be read from claim 22 of the patent.
Claim 10 of the present invention can be read from claim 23 of the patent.
Claim 11 of the present invention can be read from claim 25 of the patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  August 9, 2021